Citation Nr: 0940390	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Brother


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision, which 
denied a claim for service connection for a back injury.

In May 2007, a local hearing was held before a Decision 
Review Officers at the St. Louis, Missouri RO.  In September 
2008, a Travel Board hearing was held before the undersigned 
Veterans Law Judge at the St. Louis, Missouri RO.  
Transcripts of these proceedings have been associated with 
the claims folder.

By a January 2009 determination, the Board denied the matter 
on appeal.  The Veteran appealed the Board's decision with 
respect to this issue to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2009, the Court 
issued an order granting an August 2009 joint motion to 
remand (JMR) the appeal of this issue to the Board.  The 
appeal was returned to the Board for action consistent with 
the August 2009 JMR and Court order.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a back disability.  Additional development is necessary prior 
to the adjudication of this claim.

The Veteran contends that he incurred a back disability while 
serving on active duty.  Specifically, the Veteran and his 
brother have testified that the Veteran was pushed from the 
rear which caused him to fall forward while marching during 
basic training in 1968, and that he sustained injury to his 
back as a result.  The Veteran contends that he was taken to 
sick bay at the time of the fall and was told he was just 
bruised.  See hearing transcripts, May 2007 and September 
2008.  However, he has had continued symptoms since that 
time.  Id.  

The Board acknowledges that the Veteran's claims file was 
deemed to be lost in March 1981.  At that time, the claims 
file was rebuilt to the extent possible.  The Veteran's 
available service treatment records make no reference to a 
back disability or injury during service.  However, as noted, 
the Veteran and his brother have testified that the Veteran 
sustained injury to his back during basic training.  
Consequently, their assertions must be considered.  See 38 
U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Board further notes that, during a December 2007 VA 
examination, the Veteran was diagnosed with thoracolumbar 
degenerative disc disease.  The examiner noted that the 
degenerative changes were present primarily in the upper 
lumbar and lower thoracic spine, consistent with the 
Veteran's pain.  The examiner also observed that there was 
calcification in the Veteran's abdominal aorta as seen on his 
x-ray but noted that this had no bearing on the Veteran's 
back symptoms.  The examiner concluded that there was 
increased thoracic kyphosis compatible with physical 
examination and with spur formations at T9-T10 and T11-T12.  
X-rays also revealed lateral spurs at L1-L2, L2-L3, and L3- 
L4.  The examiner noted a diagnosis of thoracolumbar 
degenerative disc disease that was consistent with changes of 
aging.  The examiner ultimately concluded that "based on the 
history and examination and x-rays as noted above, it is not 
likely that the [V]eterans injury of which he complains, that 
occurred during military service, directly caused the current 
back condition."  In rendering this opinion, the examiner 
noted that the Veteran's claims file was not forwarded for 
review.  He further noted that, should elements of the claims 
file or service treatment records suggest to the contrary, 
his opinion could be amended.

The Board notes that the claims file also contains a 
September 2006 clinical record in which a private physician 
described the Veteran's back problems as a chronic condition 
that had been present since he fell in basic training in 
1968.  

As the examiner who conducted the December 2007 VA 
examination indicated that the claims folder was not 
forwarded to him for review, and in light of the concerns 
raised in the August 2009 JMR and Court order, the Board will 
afford the Veteran a new VA examination for the proper 
assessment of his claim, based on a complete review of the 
claims file, to include consideration of the September 2006 
clinical record and the Veteran's lay assertions.  38 
U.S.C.A. § 5103A (West 2002).  As such, this issue must be 
remanded in order to schedule the Veteran for a VA 
examination to determine whether he has a current back 
disability and, if so, whether this current back disability 
was incurred in or aggravated by his active duty.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  The examiner must review 
the claims file during the course of this examination.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination for his back disability.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  The examiner should 
also elicit a complete history from the 
Veteran with respect to his reported 
in-service injury and his 
symptomatology since that injury.  
After reviewing the file, the examiner 
should render an opinion as to whether 
the Veteran currently has a back 
disability.  If so, an opinion should 
be provided as to whether it is at 
least as likely as not that the 
Veteran's current back disability was 
incurred in or aggravated by a disease 
or injury in service.
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the March 2008 
supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 
	
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


